COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                    §
  ROBERT HERRON,                                                 No. 08-17-00239-CR
                                                    §
                                   Appellant,                      Appeal from the
                                                    §
  v.                                                             205th District Court
                                                    §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                    §
                                    Appellee.                    (TC# 20160D03600)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court and render a judgment of acquittal,

in accordance with our opinion. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2019.


                                             BRIAN QUINN

Before Rodriguez, J., Palafox, J, and Quinn, C.J.
Quinn, C.J., sitting by assignment